DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP18461555.7, filed on 05/01/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  
There are two periods at the end of the sentence, there should only be one period.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bui et al. (EP 3067186 A1, hereinafter Bui) in view of Grover et al. (WO 2018005106 A1, hereinafter Grover).                         
Regarding claim 1, Bui discloses a method of manufacturing (Para. 0060, lines 1-2, “…a methodology 1000 that facilitates additive manufacturing is illustrated.”) using a filament-fed apparatus additive manufacturing apparatus (Para. 0010, lines 3-4, “Examples of additive manufacturing processes include…fused filament fabrication…”), the method comprising: 
receiving material in the form of a filament at a nozzle of the apparatus (Para. 0031, lines 3-5, “…longitudinal axis of the metal wire feeding from the deposition head corresponds to the deposition axis.”); and 
adding the material receive by the nozzle to the duct in a location proximate to the nozzle (Para. 0032, lines 1-3, “…as a deposition head and/or a build plate move relative to each other, a bead of material for a particular layer is deposited on the article in a pattern.”), wherein the nozzle moves in a generally helical path relative to the duct while adding (Para. 0038, lines 11-13, “With this resulting helical path of the deposition head, the deposition head smoothly and continuously begins to deposit the initial portions 312…”)..
Bui does not disclose:
Additively manufacturing a duct for a fluid management system of an aircraft.

	One of ordinary skill in the art would have been motivated to make this modification because it would be obvious to try additively manufacturing a curved duct for use in an aircraft as Grover discloses additive manufacturing as a known method and technique to produce fluid conduits, Page 10, Para. 2, lines 1-3, “…integrated conduits of the present invention may be manufactured according to an additive printing technique, including selective laser sintering (SLS), direct metal laser sintering (DJ\tILS) and three dimensional printing (3DP).”. Therefore, using the additive manufacturing method disclosed in Bui to create the curved duct disclosed in Grover would lead to predictable results.
Regarding claim 2, modified Bui teaches the method according to claim 1, as set forth above, discloses wherein the filament is a metallic wire (Inherently disclosed in Bui, Para. 0014, lines 6-7, “…(or metal wire) that is provided from the deposition head.”), and the additive manufacturing apparatus is a wire-feed additive manufacturing apparatus (Inherently disclosed in Bui, Para. 0031, lines 4-5, “…metal wire feeding from the deposition head corresponds to the deposition axis.”).
Modified Bui does not disclose:
The duct is a metallic duct.

	One of ordinary skill in the art would have been motivated to make this modification because it would be obvious to try additively manufacturing the duct from Grover using materials disclosed in Bui, Para. 0014, lines 6-7, “…(or metal wire) that is provided from the deposition head…”, which would inherently make the duct metallic.
Regarding claim 3, modified Bui teaches the method according to claim 1, as set forth above, discloses wherein the duct comprises a longitudinal direction, wherein the duct comprises a cross-section viewed in the longitudinal direction (Inherently disclosed in Modified Fig. 1, where the object 120 has a changing cross section) that changes with respect to the longitudinal direction, and wherein said change in the cross-section is produced by adjusting the helical path (Inherently disclosed in Bui, Para. 0016, lines 1-3, “…the 30 printer may be operative to move the deposition head horizontally (in X-Y directions) and vertically (in Z directions).”, where for the object shown in modified Fig. 1 to be produced, the path will need to be modified).

    PNG
    media_image1.png
    395
    549
    media_image1.png
    Greyscale

Modified Figure 1, Bui
Regarding claim 4, modified Bui teaches the method according to claim 1, as set forth above, discloses wherein the duct comprises an initial layer (Inherently disclosed in Bui, Abstract, lines 4-6, “…additively builds an article (120) on a build plate (114) via depositing material (118) from a deposition head (112).”, where there will inherently be a first layer that other future layers are built placed on) and wherein the helical path comprises a pitch (Inherently disclosed in Bui, Para. 0018, lines 4 from end, “…additional portions of the article are built upwardly from the side wall of the article in a build direction that is at an angle to the build plate…”), the method further comprising: producing said initial layer such that the thickness of the initial layer varies such that at least some of the pitch of the helical path is formed by the varying thickness of the initial layer (Inherently disclosed in Bui, Para. 0042, lines 2-7, “…the generated instructions may cause the deposition head to vary the width of one or more beads on 
Regarding claim 5, modified Bui teaches the method according to claim 1, as set forth above, discloses wherein: said bend is produced by selectively adjusting the speed of the nozzle relative to the duct such that the bend is produced; or said bend is produced by selectively adjusting the rate at which the nozzle adds material to the duct such that the bend is produced (Inherently disclosed in Bui, Para. 0042, lines 2-7, “…the generated instructions may cause the deposition head to vary the width of one or more beads on each layer so that the location of the deposition axis along the spiral patterns in adjacent layers are offset from each other and thus are not vertically aligned from layer to layer.”, where each layer becomes not vertically aligned from the previous which inherently creates a bend or curvature, where Bui discloses layers that, Para. 0019, line 4, “…may be curved…” that can build a curved feature.).
Modified Bui does not disclose:
Wherein the duct comprises a bend.
However, Grover discloses a duct with a bend (Claim 1, line 4, “…wherein the fluid conduit includes at least one bend.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the additive manufacturing apparatus and the duct in modified Bui with the addition of creating a duct with a bend as taught by Grover.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a duct with usefulness in a variety of applications regarding aircraft as stated by Grover, Page 6, Para. 1, lines 1-3, “Sections of fluid conduit may include 
Regarding claim 9, modified Bui teaches the method according to claim 1, as set forth above, discloses an additive manufacturing apparatus for manufacturing a duct (Inherently disclosed in Bui, Claim 1, lines 4-5, “…a 3D printer ( 106) that specify that a deposition head (112) and/or a build plate (114)…”, where a tube structure can be built as seen in modified Fig. 1, where a duct is specifically mentioned in the teaching from Grover), wherein said additive manufacturing apparatus performs the method of claim 1.
Regarding claim 10, modified Bui teaches the apparatus according to claim 9, as set forth above, discloses comprising a nozzle (Inherently disclosed in Bui, Para. 0014, line 2, “…a 3D printer having a deposition head 112…”), wherein the nozzle is configured to receive material in the form of a filament (Inherently disclosed in Bui, Para. 0031, lines 3-5, “…longitudinal axis of the metal wire feeding from the deposition head corresponds to the deposition axis.”) and add said material to the duct in the location proximate to the nozzle location (Inherently disclosed in Bui, Para. 0032, lines 1-3, “…as a deposition head and/or a build plate move relative to each other, a bead of material for a particular layer is deposited on the article in a pattern.”), and wherein the nozzle is configured to move in a generally helical path relative to the duct (Inherently disclosed in Bui, Para. 0038, lines 11-13, “With this resulting helical path of the deposition head, the deposition head smoothly and continuously begins to deposit the initial portions 312…”).
Regarding claim 13, modified Bui teaches the apparatus according to claim 9, as set forth above, discloses wherein the apparatus is controllable (Inherently disclosed in Bui, Para. 0016, lines 1-3, “…the 30 printer may be operative to move the deposition head horizontally (in X-Y 
Regarding claim 14, modified Bui teaches the apparatus according to claim 9, as set forth above, discloses wherein the apparatus is controllable such that a bend may be produced in the duct during the additive manufacturing process (Inherently disclosed in Bui, Para. 0042, lines 2-7, “…the generated instructions may cause the deposition head to vary the width of one or more beads on each layer so that the location of the deposition axis along the spiral patterns in adjacent layers are offset from each other and thus are not vertically aligned from layer to layer.”, where each layer becomes not vertically aligned from the previous which inherently creates a bend or curvature, where Bui discloses layers that, Para. 0019, line 4, “…may be curved…” that can build a curved feature.).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bui et al. (EP 3067186 A1, hereinafter Bui) in view of Grover et al. (WO 2018005106 A1, hereinafter Grover) and in further view of Sterman et al. (US 20150321418 A1, hereinafter Sterman).   
Regarding claim 6, modified Bui teaches the method according to claim 1, as set forth above, discloses wherein the additive manufacturing apparatus comprises a nozzle that moves in a generally helical path relative to the duct (Inherently disclosed in Bui, Para. 0038, lines 11-13, “With this resulting helical path of the deposition head, the deposition head smoothly and continuously begins to deposit the initial portions 312…”), wherein the nozzle receives material in the form a filament (Inherently disclosed in Bui, Para. 0031, lines 3-5, “…longitudinal axis of 
Modified Bui does not disclose:
Wherein the duct comprises a bend, and
wherein the additive manufacturing apparatus comprises a plurality of nozzles.
However, Grover discloses a duct with a bend (Claim 1, line 4, “…wherein the fluid conduit includes at least one bend.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the additive manufacturing apparatus and the duct in modified Bui with the addition of creating a duct with a bend as taught by Grover.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a duct with usefulness in a variety of applications regarding aircraft as stated by Grover, Page 6, Para. 1, lines 1-3, “Sections of fluid conduit may include several bends, making them useful for a variety of applications including those described above.”.
Furthermore, Sterman discloses, in the similar field of additive manufacturing, an additive manufacturing apparatus with multiple nozzles (Para. 0043, lines 1-2, “Nozzle assembly 116 may comprise one or more nozzles that deliver a printed material to a target location.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the 
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of arranging nozzles in any configuration to facilitate more efficient printing as stated by Sterman, Para. 0043, lines 6-7, “…arranged in an array or any particular configuration.”
Additionally, it has been held that the mere duplication of parts is an obvious modification to make. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). The duplication of nozzles to have multiple nozzles would have the same end result of achieving deposition of metal wire and would serve to only increase the flow of additive material.
Regarding claim 15, modified Bui teaches the apparatus according to claim 9, as set forth above, discloses varying the thickness of layers (Inherently disclosed in Bui, Para. 0042, lines 2-7, “…the generated instructions may cause the deposition head to vary the width of one or more beads on each layer so that the location of the deposition axis along the spiral patterns in adjacent layers are offset from each other and thus are not vertically aligned from layer to layer.”, where the width of the beads creates the thickness of the layer and where the width is disclosed to vary) of the helical path being printed (Inherently disclosed in Bui, Para. 0038, lines 11-13, “With this resulting helical path of the deposition head, the deposition head smoothly and continuously begins to deposit the initial portions 312…”).
Modified Bui does not disclose:
Further comprising a plurality of nozzles that are controllable.
However, Sterman discloses, in the similar field of additive manufacturing, an additive manufacturing apparatus with multiple nozzles that are controllable (Para. 0043, lines 1-2, 
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of arranging nozzles in any configuration to facilitate more efficient printing as stated by Sterman, Para. 0043, lines 6-7, “…arranged in an array or any particular configuration.”
Furthermore, it has been held that the mere duplication of parts is an obvious modification to make. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). The duplication of nozzles to have multiple nozzles would have the same end result of achieving deposition of metal wire and would serve to only increase the flow of additive material.

Claims 7-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bui et al. (EP 3067186 A1, hereinafter Bui) in view of Grover et al. (WO 2018005106 A1, hereinafter Grover) and in further view of Forseth et al. (US 20180010237 A1, hereinafter Forseth).
Regarding claim 7, modified Bui teaches the method according to claim 1, as set forth above.
Modified Bui does not disclose:
Wherein said additive manufacturing apparatus comprises a manipulator connected to the duct, said manipulator being capable of moving the duct relative to the nozzle.
131 can also be designed to move the holding substrate, base material, or workpiece in multiple directions.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the additive manufacturing system and duct in modified Bui to include the actuator capable of moving the workpiece, which in this case would be the duct, as taught by Forseth.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of solid free form fabrication where no build plate is needed as stated by Forseth, Para. 0038, lines 1-3, “…solid free-form fabrication” refers to an additive prototyping and manufacturing process in which a three-dimensional object is formed by successively adding layers of material to form the final object.”.
Regarding claim 8, modified Bui teaches the method according to claim 7, as set forth above, discloses wherein the manipulator is capable of moving the duct in 2D or 3D relative to the nozzle (Inherently disclosed in addition from Forseth, Para. 0089, lines 3-4, “Actuator 131 can also be designed to move the holding substrate, base material, or workpiece in multiple directions.”, and Modified Fig. 1.1).

    PNG
    media_image2.png
    477
    740
    media_image2.png
    Greyscale

Modified Fig. 1.1, Forseth
Regarding claim 11, modified Bui teaches the apparatus according to claim 10, as set forth above.
Modified Bui does not disclose:
Further comprising: a manipulator that is arranged to support the duct during the additive manufacturing process, said manipulator being capable of moving the duct relative to the nozzle.
However, Forseth discloses, in the similar field of additive manufacturing, an actuator that is connected to the workpiece or base material and can move it multiple directions (Para. 0089, lines 3-4, “Actuator 131 can also be designed to move the holding substrate, base material, or workpiece in multiple directions.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the additive 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of solid free form fabrication where no build plate is needed as stated by Forseth, Para. 0038, lines 1-3, “…solid free-form fabrication” refers to an additive prototyping and manufacturing process in which a three-dimensional object is formed by successively adding layers of material to form the final object.”.
Regarding claim 12, modified Bui teaches the apparatus according to claim 11, as set forth above, discloses wherein the manipulator is capable of moving the duct in 2D or 3D relative to the nozzle (Inherently disclosed in addition from Forseth, Para. 0089, lines 3-4, “Actuator 131 can also be designed to move the holding substrate, base material, or workpiece in multiple directions.”, and Modified Fig. 1.1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsao (US 20160151833 A1) discloses creating freeform structures where bends to pipe-like objects can be created.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
03/04/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761